Citation Nr: 1220895	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for headaches and sinusitis.

3.  Entitlement to an initial compensable evaluation for left ear hearing loss.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's claims were remanded in November 2010 for additional development and adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he has hearing loss, sinusitis, and headaches which began during active service.  He additionally contends that his current bilateral hearing loss is attributable to his sinusitis and headaches.

Initially, the Board notes that the Veteran's claim for service connection for right ear hearing loss was not readjudicated by the AMC.  Thus, the AMC should issue a rating decision (if the claim is allowed) or a supplemental statement of the case concerning this issue.

The Veteran's claim for entitlement to service connection for left ear hearing loss was allowed by a February 2012 rating decision.  In March 2012, the Veteran submitted a notice of disagreement with the non-compensable rating assigned for his left ear hearing loss.  However, no statement of the case was issued by the AMC.  Consequently, the Board must remand this issue for the AMC to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

The Board notes that the Veteran has submitted additional evidence in the form of private treatment records as well as privacy releases in April 2012.  The AMC should obtain relevant private treatment records as indicated in the privacy releases submitted during April 2012.  

Regarding the Veteran's claim of service connection for sinusitis and headaches, the Board finds that the Veteran should be provided an additional VA examination to determine whether such disabilities are related to active service.  

As indicated by the prior remand, he was treated for recurrent allergies in September 1967.  Although not shown in the service treatment records, the Veteran contends that he had significant and repeated in-service treatment for such conditions.  Additionally, a buddy statement from Mr. R.J. dated April 2007 indicates that the Veteran made frequent visits to sick bay aboard the U.S.S. Guam from 1964 to 1966 for severe headaches.  Moreover, the post-service records reflect complaints of sinus problems and headaches.  

The Board acknowledges references in the claims file to headache and sinus problems that may have preexisted the Veteran's active service.  In this regard, it is noted every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).

In this case, the induction examination indicated objectively normal findings.  While the report of medical history at that time did reference shortness of breath and upper respiratory infections, it was specifically noted that such were "not considered disabling."  Overall, the file lacks clear and unmistakable evidence of a chronic preexisting disability manifested by headaches or sinus problems.  Accordingly, the presumption of soundness remains intact and the appropriate question for consideration by the examiner in this remand is whether headache or sinus disorders were incurred in, rather than aggravated by, active service.  
Unfortunately, the December 2010 VA examiner disregarded the instructions in the prior remand and only discussed whether the Veteran's disability was aggravated during active service.  He did not comment whether his sinusitis and headaches were related to active service; necessary as the Board found that there was not clear and unmistakable evidence of a pre-existing disability.  Thus, the AMC must obtain an addendum from the same examiner or the Veteran should be afforded an additional VA examination.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities and also associating any additional treatment records from the Wilkes Barre VA Medical System with the claims file and any private treatment records as identified in the VA Forms 21-4142 dated April 2012.  

2.  Issue a statement of the case on the issue of entitlement to an initial compensable rating for left ear hearing loss. Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The Veteran is advised that he will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board. 38 U.S.C.A. § 7104 . 

3.  Either obtain an addendum from the December 2010 examiner (with that examiner determining if an additional examination of the Veteran is necessary) or schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis and headache disorders.  The claims file should be provided to and reviewed by the examiner.  

The examiner should opine as to whether there is a 50 percent or better probability that the Veteran's sinusitis and headaches are related active service.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Thereafter, the claims properly appealed should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



